Citation Nr: 1222019	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a 
December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Veteran was scheduled for a Board hearing to be held at the Montgomery, Alabama, RO in December 2011, but failed to appear.  Thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for varicose veins of the left leg, due to events that occurred during service.  The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

Of record is a September 2009 inquiry response from the Social Security Administration (SSA) indicating that the Veteran is in receipt of SSA disability benefits.  Apart from this inquiry, no SSA records are contained in the Veteran's claims file, nor is there an indication that the RO attempted to obtain these records.  Because the available SSA information does not state the disability compensated, the Board cannot rule out the potential relevance of these records.  VA therefore has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).  Both the SSA decision and the supporting medical records must be obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Board also notes that the Veteran provides a history of in-service treatment for his varicose veins through the Army Medical Center at Ft. Benning.  See Veteran's statement dated October 2006.  He recalled being seen on numerous occasions.  While on Remand, a request should be made for those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security Administration  decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be noted in the record.

2.  Contact the Ft. Benning Army Medical Center, National Personnel Records Center, or appropriate records agency and request records pertaining to the Veteran's claimed treatment for varicose veins.  Any negative development should be noted in the record.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

